ACCEPTED
                                                                                                            01-12-01087-CV
                                                                                                 FIRST COURT OF APPEALS



                                       TAT
                                   WYNNE & WYNNE
                                                     S AT   LAW
                                                                                                         HOUSTON, TEXAS
                                                                                                      4/29/2015 10:37:20 AM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                     CLERK




                                                       Y                                  FILED IN
                                     1021 MalN Stnnnr, Sulrs 1275
                                          ONr Clrv CnNrnr                          1st COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                        Housro¡r, Trxes 77002
                                       TnLepHoNe 7 13.227 .8835                    4/29/2015 10:37:20 AM
                                       TnLscopren   7 13.227   .6205               CHRISTOPHER A. PRINE
                                         www.wynne-law.com                                  Clerk
                                                                                          April29,2015




Clerk of the Court
First Coufi of Appeals
301 Fannin Street, Room 208
Houston TX77002-2066
Attn: Jessie

         Re:      CaseNo. 01-12-01087-CY;Arnold J. Webre, Jr. and Jo Kathryn Gross vs Ray Black,
                  Guardian of the Estate of Arnold J. Webre, Sr.; In the First Court of Appeals,
                  Houston, Texas

Dear Clerk:

      This letter serves as notice that the Bill of Costs filed by the First Courl of Appeals on March
27,2015 contains an error with respect to the fbe assessed/paid by our tìrm in connection with the
"Clk Record" dated 1211112012 for $165.00.

        Jennifer Cantu with the Probate Court electronically filed with this Court an amended
statement on April 2,2015 (Tracer #9348) correcting the price discrepancy. Attached is a copy of
the receipt from the Harris County Clerk's Office indicating the correct amount of $401.00 was paid
by our firm.

         Please issue an Amended    Bill of   Costs to reflect the correct amount paid    for the Clerk's
Record.

                                                            Very truly yours,




                                                            Kenneth R.
                                                            kwynne@wynne-law.com
Enclosures (as stated)
KRW:lp
i468
                    State of Texas                             Stan Stanart, County Clerk
                    County of HarrÍs
                    County Auditor's Form 153                          (7r3l.755-6425
                    Harr¡s County, TX (rev.07111)
                                                               Fee Officer's Official Receipt



                                                                                                   Receipt # z LOL7295
                                                                                                Receipt Date   : L2/77/2Ot2

                                                                                          FeesAssessed By      : JCANTU
                                                                                                    Cashier:    CARROYO29

             WYNNE & WYNNE
             71"1. LOUTSTANA ST STE        2010

              HOUSTON TX77002




    Fee Description                                        Amount                                        Notes
    County Clerk - Transcript Fee                          S4o1.oo
                                                SubTotal: $a01.00
                           Total: 5401.00
   JenderType TenderSubType Checkü/CCAuthf                                                                            Tender
   Check                                            2664                                                                       s401.00
                                                                                                                  TotalPaid : 5401.00
                                                                                                                 Over Payment: 50.00
                                                                                                                  ChangeDue:S0.00
  Remarks:




TI'YiINE & WVNNÊ ¡.I.P                                     OPERÀTIiIG ÂCCOUNT                                                      2664
            Ha-rris County Clerk
                                                                                                         12t17t2012
                                                                                                                                  401.00




     W&W Operating                 Gross Estate - Clerk's Record                                                                  401.00